DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/21 has been entered.
Claims 171, 172, 177-179, 182, and 183 are pending and currently under consideration.
This Office Action contains a New Rejection.

Response to Arguments
Claim Rejections - 35 USC § 103
	Claims 171, 172, 178, 179, 182, and 183 remain rejected under 35 U.S.C. 103 as being unpatentable over Hoeprich et al (WO 2009/143280 A2; 11/26/09; 2/12/20 IDS) in view of Hacohen et al (US 9,115,402 B2; 8/25/15) and Dasseux et al (US 6,004,925; 12/21/99).
Hoeprich et al teaches using nanolipidprotein particles (NLPs) as vaccines that can be rapidly produced to obtain a desired protective immune response in accordance with an attached immunogen ([00117], in particular). Hoeprich et al further teaches said NLPs comprising a scaffold protein, a membrane forming lipid, and a target molecule attached to the functionalized membrane forming lipid through binding of an anchor compound on the target l,2-dihexadecanoyl-sn-glycero-3-phosphoethanolamine-N-[4-(p-maleimidophenyl) butyramide] ([00103], in particular). Hoeprich et al further teaches said NLPs wherein the scaffold protein is a derivative of apolipoprotein A-1 (“Apo-A1”) ([0037], in particular). Hoeprich et al further teaches enhancing immune responses from said NLPs by incorporating CpG adjuvant into the NLPs ([00114], in particular). 
Hoeprich et al does not specifically teach said NLPs wherein the NLPs’ immunogenic target molecule is a neoantigen or the ApoA-1 derivative SEQ ID NO:4.  However, these deficiencies are made up in the teachings of Hacohen et al and Dasseux et al.
Hacohen et al teaches a method of treating a subject diagnosed as having a neoplasia with a personalized neoplasia vaccine comprising: obtaining a biological sample of the neoplasia from the subject; identifying a plurality of mutations in the neoplasia wherein the identifying comprises sequencing the genome, transcriptome, or proteome of the neoplasia; analyzing the plurality of mutations to identify one or more neo-antigenic mutations predicted 
Dasseux et al teaches the ApoA-1 derivative SEQ ID NO:4 identical to instant SEQ ID NO:4 that mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to generate NLPs of Hoeprich et al with a neo-antigenic peptide of Hacohen et al as the immunogenic target molecule of the NLPs of Hoeprich et al and wherein the ApoA-1 derivative of the NLPs of Hoeprrich et al is SEQ ID NO:4 of Dasseux et al because (i) NLPs of Hoeprich et al comprise an immunogenic peptide and the neo-antigenic peptides of Hacohen et al provide the benefit personized medicine to the NLPs of Hoeprich et al and (ii) because Hoeprich et al teaches NLPs wherein the scaffold is a derivative of ApoA-1 ([0037], in particular) and Dasseux et al teaches the ApoA-1 derivative SEQ ID NO:4 mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular).  Using the neo-antigenic peptide of Hacohen et al as the immunogenic peptide of Hoeprich et al is an example of combining prior art elements according to known methods to yield predictable results. Further, using the ApoA-1 derivative 
	In the Reply of 1/29/21, Applicant argues the Office has not provided reason to select Peptide 4 of Deasseaux et al (instant SEQ ID NO:4) for use in claimed sHDL nanoparticle compositions. Applicant further cites instant Figure 13 and indicates the claims are non-obvious because sHDL nanoparticles formed with apolipoprotein mimetic SEQ ID NO:4 have unexpectedly superior physical properties. 
	The amendments to the claims and the arguments found in the Reply of 1/29/21 have been carefully been considered, but are not deemed persuasive. In regards to the argument that the Office has not provided reason to select Peptide 4 of Deasseaux et al (instant SEQ ID NO:4) for use in claimed sHDL nanoparticle compositions, the examiner disagrees. One would be motivated to generate NLPs of Hoeprich et al wherein the scaffold protein of the NLPs is Peptide 4 of Deasseaux et al (instant SEQ ID NO:4) because Hoeprich et al teaches NLPs wherein the scaffold is a derivative of ApoA-1 ([0037], in particular) and Dasseux et al teaches the ApoA-1 derivative SEQ ID NO:4 mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular). Using the ApoA-1 derivative of Dasseux et al taught by Dasseux et al to mimic the activity of ApoA-1 as the ApoA-1 derivative of Hoeprich et al is an example of combining prior art elements according to known methods to yield predictable results. 
	In regards to the citation of instant Figure 13 and indication the claims are non-obvious because sHDL nanoparticles formed with apolipoprotein mimetic SEQ ID NO:4 have any one or more recited phospholipid, and one or more antigenic peptides. Figure 13 illustrates properties of sHDL nanoparticles formed with apolipoprotein mimetics (including SEQ ID NO:4) and DMPC (containing DOPE-PDP) phospholipids. The sHDL nanoparticles of instant Figure 13 are not representative of the claimed nanoparticles, which can comprise any recited phospholipid and are not required to comprise DMPC or DOPE-PDP phospholipids. Further, the compositions sHDL nanoparticles rendered obvious by the combination of cited references are not based on generating sHDL nanoparticles comprising the DMPC or DOPE-PDP phospholipids of the compositions of instant Figure 13. 
 
 Claim Rejections - 35 USC § 103
	Claims 171, 172, 177-179, 182, and 183 remain rejected under 35 U.S.C. 103 as being unpatentable over Hoeprich et al (WO 2009/143280 A2; 11/26/09; 2/12/20 IDS) in view of Hacohen et al (US 9,115,402 B2; 8/25/15) and Dasseux et al (US 6,004,925; 12/21/99) as applied to claims 171, 172, 178, 179, 182, and 183 above, and further in view of Gyongyossy-Issa et al (Archives of Biochemistry and Biophysics, 1998, 353(1): 101-108).

Hoeprich et al, Hacohen et al, and Dasseux et al do not specifically teach DOPE-PDP as the membrane forming lipid of the NLPs.  However, these deficiencies are made up in the teachings of Gyongyossy-Issa et al.
Gyongyossy-Issa et al teaches DOPE-PDP as a membrane forming lipid that connected to an antigen via a thiol linkage (page 101, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to generate the NLPs of the combination of Hoeprich et al, Hacohen et al, and Dasseux et al wherein the membrane forming lipid of the NLPs is DOPE-PDP because the membrane forming lipid of the combination of Hoeprich et al, Hacohen et al, and Dasseux et al connects to an antigen via a thiol linkage and Gyongyossy-Issa et al teaches DOPE-PDP is a membrane forming lipid that connected to an antigen via a thiol linkage (page 101, in particular).Further, using the membrane forming lipid DOPE-PDP of Gyongyossy-Issa et al as the membrane forming lipid of the combination of Hoeprich et al, Hacohen et al, and Dasseux et al is an example of combining prior art elements according to known methods to yield predictable results. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 2/28/21, Applicant repeats arguments addressed above. It is further noted that the asserted unexpected superior physical properties of compositions of Figure 13 do not render the claims non-obvious because compositions of Figure 13 are not representative of the compositions broadly encompassed by the claims. The instant claims are directed to compositions comprising an sHDL nanoparticle comprising the apoliporotein mimetic instant any one or more recited phospholipid, and one or more antigenic peptides. Figure 13 illustrates properties of sHDL nanoparticles formed with apolipoprotein mimetics (including SEQ ID NO:4) and DMPC (containing DOPE-PDP) phospholipids. The sHDL nanoparticles of instant Figure 13 are not representative of the claimed nanoparticles, which can comprise any recited phospholipid and are not required to comprise DMPC or DOPE-PDP phospholipids. Further, the compositions sHDL nanoparticles rendered obvious by the combination of cited references are not based on generating sHDL nanoparticles comprising both DMPC and DOPE-PDP phospholipids of the compositions of instant Figure 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 171, 172, 177-179, 182, and 183 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 248-262 of copending Application No. 16/310715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAN E AEDER/Primary Examiner, Art Unit 1642